Order, Supreme Court, Bronx County (Irene Duffy, J.), entered October 2, 1996, which granted plaintiff’s motion to authorize his entry into the parties’ former marital home for the purpose of effecting a sale thereof, unanimously affirmed, without costs.
Defendant’s claims challenging the equitable distribution recommendations of the Special Referee, which were incorporated into the judgment of divorce, are not properly reviewable upon this appeal, which brings up an order that addresses only the enforcement of the provision in the judgment calling for a sale of the former marital residence. Assuming that the order of the Judicial Hearing Officer denying defendant’s motion to vacate or modify the judgment of divorce can be deemed a report recommending denial of such motion, defendant’s challenge thereto must be denied as untimely (CPLR 4403). Concur—Rosenberger, J. P., Williams, Andidas and Colabella, JJ.